 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA ELENA GARCIA, et al.,                    Case No. 1:21-cv-00482-NONE-EPG

12                      Plaintiff,                   ORDER DENYING STIPULATED
                                                     PROTECTIVE ORDER WITHOUT PREJUDICE
13           v.
14                                                   (ECF No. 35)
      CITY OF FARMERSVILLE, et al.,
15                      Defendants.
16

17          On June 28, 2021, the parties filed a Stipulated Protective Order. (ECF No. 35.) The Good

18   Cause Statement section of the proposed protective order states:

19          This action is likely to involve confidential and private information for which special
            protection from public disclosure and from use for any purpose other than
20          prosecution of this action is warranted. Such information may implicate the privacy
            interests of the parties and are properly protected through a Fed. R. Civ. P. 26(c)
21          protective order. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984)
            (“Rule 26(c) includes among its express purposes the protection of a ‘party or person
22          from annoyance, embarrassment, oppression or undue burden or expense.’ Although
            the Rule contains no specific reference to privacy or to other rights or interests that
23          may be implicated, such matters are implicit in the broad purpose and language of
            the Rule.”); Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995) (a party’s
24          privacy rights are to be protected through a “carefully crafted protective order.”).
25          Such confidential materials and information consist of, among other things, law
            enforcement investigatory records, personnel records, security procedures and
26          information regarding law enforcement/correctional activities and/or facilities,
            medical records, information implicating privacy rights of third parties, and
27          information otherwise generally unavailable to the public, or which may be
            privileged or otherwise protected from disclosure under state or federal statutes,
28          court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                     1
            information, to facilitate the prompt resolution of disputes over confidentiality of
 1          discovery materials, to adequately protect information the parties are entitled to keep
            confidential, to ensure that the parties are permitted reasonable necessary uses of
 2          such material in preparation for and in the conduct of trial, to address their handling
            at the end of the litigation, and serve the ends of justice, a protective order for such
 3          information is justified in this matter. It is the intent of the parties that information
            will not be designated as confidential for tactical reasons and that nothing be so
 4          designated without a good faith belief that it has been maintained in a confidential,
            non-public manner, and there is good cause why it should not be part of the public
 5          record of this case.

 6   (ECF No. 35 at 2-3.)

 7          Having reviewed the proposed protective order, the Court finds that it does not comply

 8   with Eastern District of California Local Rule 141.1(c), which requires that every proposed

 9   protective order contain the following provisions: “(1) [a] description of the types of information

10   eligible for protection under the order, with the description provided in general terms sufficient to

11   reveal the nature of the information (e.g., customer list, formula for soda, diary of a troubled

12   child); (2) [a] showing of particularized need for protection as to each category of information

13   proposed to be covered by the order; and (3) [a] showing as to why the need for protection should

14   be addressed by a court order, as opposed to a private agreement between or among the parties.”

15   (paragraph breaks omitted.)

16          Accordingly, the parties Stipulated Protective Order (ECF No. 35) is DENIED without

17   prejudice to refiling a stipulated protective order that complies with Local Rule 141.1(c).

18
     IT IS SO ORDERED.
19

20      Dated:     June 29, 2021                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
